LAND, J.
Appeals from the city courts of the parish of Orleans to the Court of Appeal are tried de novo, and the evidence is not reduced to writing. Such appeals may be decided by one of the judges, and written opinions are seldom handed down. It results that, in a case where there is no written opinion and no agreed statement of facts, this court cannot intelligently pass on an application to review a judgment based on the evidence. If the evidence has been taken down by consent, the clerk should so certify. If the evidence is not of record, it is useless for this court to order up a cause to review a judgment based on the facts.
The application herein is therefore dismissed, with costs.